                       Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 1 of 19


Pro Se 2 (Rev 12/ I 6) Complamt and Request for InJunction



                                        UNITED STATES DISTRICT COURT
                                                              forthe             ~~
                                             O o ~ ~ D i s t r i c t of
                                                       /)'    •  1,
                                                       .         ~
                                                              --·- - - Division


NOBLE DREW ALI, A JURAL RELIGIOUS SOCIETY;                                )
                                                                               Case No.     5:18-cv-5655
  MOORISH SCIENCE TEMPLE OF AMERICA A                                     )
      CORPORATE BODY POLITIC; Et Al.                                      )                 (to be filled m by the Clerk's Office)

                                                                          )
                              P/ainttff(s)
(Write the full name of each p/aznttff who 1s filing thts complaint       )
If the names of all the plaintiffs cannot fit in the space above,         )
please write "see attached .. zn the space and attach an addttwnal        )
page wtth the full lzst of names)
                                                                          )
                                  -v-
                                                                          )
                 XAVIER L. MOSLEY, Et Al.                                 )
                                                                          )
                                                                          )
                                                                          )
                              Defendant(s)
                                                                          )
(Write the full name of each defendant who is being sued If the
names of all the defendants cannot fit m the space above, please          )
write "see attached" m the space and attach an additwnal page
with the full list of names )



                                    COMPLAINT AND REQUEST FOR INJU~CTIO~

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages 1f
                     needed.
                                Name                                  NOBLE DREW ALI
                                Street Address                        P.O. BOX 80606
                                City and County                       LANCASTER
                                State and Zip Code                    PENNSYLVANIA 17604
                                Telephone Number                      510.260 3812

                                E-mail Address                        mstofa.ca.gov@gmail.com



          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                     Page I of 6
     ' ~·                  Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 2 of 19
..., .
      Pro Se 2 (Rev 12/16) Complamt and Request for In1unct10n


                          Defendant No. I
                                     Name                             XAVIER L. MOSLEY
                                     Job or Title (if known)          Musician
                                     Street Address                   7684 El Douro Dr.
                                     City and County                  Sacramento
                                     State and Ztp Code               Ca 95831
                                     Telephone Number                 415.7 48.3061
                                     E-mail Address (if known)        xmosley@mac.com


                          Defendant No. 2
                                     Name                             Darci J. McKean
                                     Job or Title Of known)           Attorney at law, Offices of Sean Musgrove
                                     Street Address                   75 Natoma St.
                                     City and County                  Folsom
                                     State and Zip Code               CA 95630
                                     Telephone Number
                                     E-mail Address      (if known)



                          Defendant No. 3
                                     Name                             Scott L. Tedman
                                     Job or Title (if known)          Sacramento Superior Court Commissioner
                                     Street Address                   3341 Power Inn Road
                                     City and County                  Sacramento
                                     State and Zip Code               CA 95826
                                     Telephone Number
                                     E-mail Address      (if known/



                          Defendant No. 4
                                     Name                             David Elliott
                                     Job or Title   (if known)        California Licensed Critical Social Worker
                                     Street Address                   3830 Watt Ave Suite 8
                                     City and County                  Sacramento
                                     State and Zip Code               CA 95821
                                     Telephone Number
                                     E-mail Address      (if known)




                                                                                                                   Page 2 of 6
         Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 3 of 19




Additional defendants:

Defendant No. 5
      UCSF BENIOFF CHILDREN'S HOSPITAL
      1975 4th St
      San Francisco, CA 94158
      (415) 476 - 9000

Defendant No. 6
      Dr. GARY BEAN
      Pediatrician
      4180 Park Blvd,
      Oakland, CA 94602
      (510) 530 - 5437

Defendant No. 7
      ANN CINNAMON
      Licensed Family and Marriage Therapist
      4112 Pennsylvania Avenue
      Fair Oaks, Sacramento, CA 95628
      (916) 961 - 6601
                             Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 4 of 19
...
 •
      Pro Se 2 (Rev 12/ 16) Complamt and Request for ln1unctton


      II.       Basis for Jurisdiction

                Federal courts are courts of limited junsdiction (limited power). Generally, only two types of cases can be
                heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
                parties. Under 28 C.S.C. § 1331, a case ansing under the Cnited States Constitution or federal laws or treaties
                is a federal question case. Under 28 C.S.C. § 1332, a case in which a citizen of one State sues a citizen of
                another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
                diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

                What is the basis for federal court jurisdiction? (check all that apply)
                       ~Federal question                                         D Diversity of citizenship
                Fill out the paragraphs in this section that apply to this case.

                A.         If the Basis for Jurisdiction Is a Federal Question

                           List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                           are at issue m this case.
                           The Declarabon of Independence. The Articles of Confederation.The United States Constitution 1787 The Treaty of Peace and Friendship 1786-87
                           and 1836 Know as Public Statutes at Large American Constitution of 1774 Articles of Association. United States Consltut1on Amendment 1, Article 6. Section 1
                           clause 2, Amendments 4 and 5. Compact Agreement trorn Nobie Drew Ali Free nationa; Divine Const1utU1on and by laws.
                           Article 1, Article 6-7. The Free Nationa; Constitution of Pennsy1van1a 1776, The Free Natlona: Constitution of California 1879.
                           42 use Statute 1983. 1a use Statue 242. 18 use Part 1 - Crimes. Chapter 47 and Section 1001.
                           1-8\JSG-StaMe- ~04e-F-RC..P.-60~;-89&llGSJ:lGA-I-IUROSJ:lEVISIDS+A+UTe 1-88+, P-elmsylvaruaaoo-Ga!ilel'l'lla--Sli~-
                B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                           I.         The Plamtiff(s)

                                      a.         If the plaintiff is an individual
                                                  The plaintiff,      (name)                                                                          , is a citizen of the
                                                  State of (name)


                                      b.         If the plaintiff is a corporation
                                                  The plaintiff,      (name)                                                                          , is incorporated
                                                 under the laws of the State of (name)
                                                 and has its principal place of business in the State of (name)



                                      (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                      same information for each additional plaintiff.)

                           2.         The Defendant(s)

                                      a.         If the defendant is an individual
                                                 The defendant,          (name/                                                                       , is a citizen of
                                                 the State of (name)                                                                               Or is a citizen of
                                                  (foretgn nation)



                                                                                                                                                                      Page 3 of 6
,. .                 Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 5 of 19


Pro Se 2 (Rev 12!16) Complamt and Request for In1unct1on




                               b.        If the defendant is a corporation
                                         The defendant, (name)                                            , is incorporated under
                                         the laws of the State of (name)                                            , and has its
                                         principal place of business in the State of (name)
                                         Or is incorporated under the laws of (foreign natwn}
                                         and has its principal place of business in (name)

                               (If more than one defendant is named in the complaint. attach an additional page providing the
                               same information for each additional defendant.)

                    3.         The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting mterest and costs of court, because (explain):
                                According to the fee schedule for violation of heirs and property in this matter, Mr. Mosley owes
                                $1,110,000. Ms. McKean owes $250,000 and Commissioner Scott L. Tedmon owes $250,000.
                                All other defendants owe $77,000, respectfully.UCSF Hospital owes $1, 1100.000



III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff 1s entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plam statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.        Where did the events giving rise to your claim(s) occur?
                     Mostly in the City and County of Sacramento in the state of California, but also in the City and County of
                     San Francisco, California.




          B.        What date and approximate time did the events giving rise to your claim(s) occur?
                     June 2015 - Present




                                                                                                                         Page 4 of 6
.            Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 6 of 19




    ... continued from page 4

    Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
    possible the facts showing that each plaintiff ,s entitled to the damages or other relief sought.
    State how each defendant was involved and what each defendant did that caused the plaintiff
    harm or violated the plaintiff's rights, including the dates and places of that involvement or
    conduct. If more than one claim is asserted. number each claim and write a short and plain
    statement of each claim in a separate paragraph. Attach additional pages if needed.



       1 . Xavier L. Mosley - defendant and father of two children who are heirs. lied to the
           Sacramento family court on April 5, 2018, in order to gain legal and physical custody of
           the two children. He falsey acused the children's mother, Keniece A. Ford EL. who is
           also an heir. of absconding with their children. Mr. Mosley lied to the court about the
           children's mother blocking their son's medical care. and made disparaging assumptions
           to the court about Sister Ford El's mental health based on her religious practice. Mr.
           Mosley. Ms. Darci McKean as well as family evaluator. Mr David Elliott (another
           defendant in the case) has continuously shown prejudice agaisnt Sister Ford El's religion
           and has consipired with the court in effort to alienate their children as a result of Mr.
           Mosley's personal issues with Sister Ford El. Xavier L. Mosley is responsible for
           harassment, defamation of character He has also been responsible for keeping the
           children away from their mother, Sister Ford El. aginst hers and the children's desires.
           This has caused a lot of emotional grief and mental strain on Sister Ford El and their
           children. It is also in violation of our religion as she is under divine instruction to care for
           her children and raise them as healthy, functional members of our American and global
           society. The current court order impedes Sister Ford El's ability to follow divine
           instruction given to her by our Prophet, Noble Drew Ali as outlined in the Great Holy
           Koran Chapter 23; Verses 1 - 13

       2. Darci Mckean - Acting under color of law attorney to defendant, has taken this case on
          and made decisions and remarks as if the children are her own Without any formal
          proof, she suggested to the family evaluator, David Elliott, that Sister Ford El may have
          mental health issues becasue of her own ignorance of our religion and nationality. She
          has badgered, bullied, and harassed Sister Ford El througout this case for simply trying
          to gain more time and access to her children.

       3. Commissioner Scott L. Tedmon, under color of law and authority of the County of
          Sacramento, is violating Sister Ford El's divine and constitutional right to parent and
          practice religion with the execution of an unlawful order. The order has been responsible
          for interrupting time with her children for nine months. During this time, Sister Ford El's
          son had a major surgery of which she was not allowed to attend becasue of this order
          that prohibited time with the children except for 4 hours per week in a state certified
          supervised facility. Sister Ford El's children were taken away from her without cause or
     Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 7 of 19




   due process. As a commissioner of the court, Judge Scott Tedmon has no authority to
   separate children from their mother on the basis of accusation and hersay. This is
   violation of the constitution the divine right of heirs to the Noble Drew Ali Estate.
   Commissioner Tedmon and the Superior Court of Sacramento Family Law division was
   repeatedly given notice that Sister Ford El and her children are natural people who are
   by birthright and nationality, Moorish Americans, the true American Citizens and
   members of the Moorish Science Temple of America, #77, a lawfully chartered religious
   society and Ecclesiastical Government, that is protected by the First Amendment of The
   U.S. Constitution of the United States of America, which protects all of our unalienable
   rights given to us by God - Allah. The Moorish Science Temple of America derives its
   power and authority from the Great Koran of Mohammed to propagate the faith and
   extend the learning and the truth of the Great Prophet Ali, in America.

4. UCSF Benioff Children's Hospital, in September of 2018, made the decision to keep
   Sister Ford El from being present for her son before, during, and after he received a
   major head surgery in their hospital after several attempts made by Sister Ford El to
   secure a supervisor to satisfy the order given by Commissioner Scott Tedman. The
   hospital concluded Sister For El was not allowed to visit at all.

5. David Eliott, the court ordered family evaluator in this case evaluated the family from
   Apnl 2018 - December 2018. Mr. Eliott attempted to discredit Sister Ford El and her
   religion by suggestion to the court she "took her children to Los Angeles to make them a
   part of her religion". The children and the mother are one. What the mother is, the
   children are. Mr. Eliott has no authority to suggest anything different. He also made a
   recommendation to the court that the children be kept from their mother Mr. Eliott
   dismissed Sister Ford El's claims of domestic violence as well as all evidence against
   Mr. Mosley suoorting her claim.

6. Dr. Gary Bean, pediatricain to both children in this matter since they were both infants,
   performed immunization shots on both children, several times in 2018, after being told
   repeatedly throughout the years that this act was against the family's religion.

7. Ann Cinnamon, therapist to the male child in this matter, refuses to communicate with
   the child's mother, Sister Ford El and continues to hold her son's records after repeated
   attempts to retrieve them.
                             Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 8 of 19
' .
      Pro Se 2 (Rev 12/16) Complamt and Request for lnJunct1on


                C.        What are the facts underlying your claim(s)? (For example What happened to you? Who dzdwhat?
                           Was anyone else involved? Who else saw what happened?)

                           Two children, who are heirs of Noble Drew Ali, under the authority of the Sacramento Family Law court,
                           were taken from their mother, who is also an heir. Legal and physical custody was suspended, without
                           casue or due proccess. This event caused a plethora of other events to occur, all of which ultimately
                           resulted rn gross neglagence and deprivation of the rights of both mother and her children.


                           Please see attatchment, including attached Writ of Mandamus for more information.




      IV.       Irreparable Injury

                Explain why monetary damages at a later time would not adequately compensate you for the injuries you
                sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
                could not be measured.

               The injuries here are irreparable, as injuries are still ocurring and has caused loss time and space between the claimant
               and her natural children. The claimant's natural children continue to be affected as they are not allowed daily access
               to their mother but instead are being raised by nannies. The children have repeatedly asked to live with their mother.
               Mother is also instructed by her religious law to care for her children on a daily basis. Mother's son is under medical
               supervision for a rare disease of which has resulted in two craniotomy's. The defendant and child's father, Mr. Mosley,
               is refusing the claimant/mother participation in deciding the route to curing their son. This 1s being supported by the
               current court order that has granted father sole legal custody without inJury or due process. Doctor's are preparing to
               perform another surgery on their son but mother hasn't been allowed her input including her professional perspective
               as an integrative health professional These decisions will affect their son for the rest of his life. Mother should be
               in the decision making. The Sacramento Family court has no authority to take this unalianable nght from mother
      V.        Relief

                State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
                arguments. Include any basis for claiming that the wrongs alleged are continumg at the present time. Include
                the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
                punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
                punitive money damages.

               All fees are according to our fee schedule for violations such as these. We are seeking $1,110,000 from Mr.
               Mosley for creating this issue as well as his lies. defamation, abuse, and harassment. Ms. McKean is being sued
               for harassment and participating in the conspiracy to deprive rights: $250,000; Commissioner Tedman, for
               deprivation of rights: $250,000; UCSF: $1,110,000: pain and suffering; Dr. Bean: $77,000, pain and suffering; Mr.
               Eliott: $77,000 for Harassment, pain, and suffering; Ms. Cinnamon: $77,000, for harassment, pain, and suffering.




                                                                                                                            Page 5 of 6
                Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 9 of 19
....

       .. .. continued from page 5



       As Moorish American Moslems, My Children and myself raise a claim under a violation that has
       been committed by the defendants mentioned in this claim in their collective capacity of the
       whole, orchestrated to violated our inalienable rights secured by our Free National Constitution -
       The Divine Constitution and by laws, the Great Koran which consist of the Holy Koran of the
       Moorish Science Temple of America aka The Grand Adviser and Moderator rules and
       regulations and the Holy Koran of Mohammad, The 101 Statutes of Allah (Questionnaire For
       Moorish Children) which also Proclaims of Our Authority for Moorish American Moslems -
       known as the Public Statutes at Large - The Cnited States Constitution 1787, Declaration of
       Independence, Articles of Confederation, Treaty of Peace and Friendship 1786-87, 1836 and the
       American Constitution of 1774 Articles of Association Continent Congress The Great Seal. A
       clear Violation of the 1st Amendment Establishment clause and Free Exercise Clause, The
       Defendants are Refusing to recognize our Nationality, rules and regulations of our Asiatic
       Islamic Nation state that has been lawfully Chartered and proclaimed by virtue of form
        10105905, Our Authority and Form 1099, In the County of Cook under the laws of Illinois
       Congress Hurds Revised Statutes of 1887 re-titled 805 ILCS R.C.A. We are under no State Law
       except our own Asiatic State of Islam. All Proceedings were held in the wrong Jurisdiction.
       Freedom of exercise clause, The defendants have collectively collaborated in abrogation afforded
       to My Children and Myself by My Free National Constitution, The Divine Constitution and
       Bylaws Article 6, ''With us All Members must Proclaim their Nationality", (a lawful
       Nationalization process (An Act of Congress), to each member that proclaims their Nationality in
       our Moorish Government, Asiatic Islamic State) a comity state of the several states which was
       made possible by the Federal Constitution Article 4 Section 3, through Special Legislation that
       exist in Pennsylvania as we as California congressional legislation known as slip laws or
       American Ecclesiastical Laws, Separation of State and Religion. Thus the Defendants in this
       claim had no subject matter jurisdiction to act, because my children and myself are entitled to be
       heard by an Article Ill, Section 2 Judge Jurisdiction Citizens of Different states, Diversity of
       Citizenship (Christian Body Politic and Islamic Body Politic) and Article 6 Clause 1 Section 2
       Supremacy Clause (Treaties). We as Moorish AmericansMoslems are Descendants of
       Moroccans and born in America our Nationalization process by virtue of Article VI of our
       Divine Constitution and By laws our "With Us" our Allegiance has been restored back to our
       Sultanate Theocratic Government Moorish Empire, thus by virtue of the Most Holy Prophet we
       have been united back to ancestors who were party to the Treaty Peace and Friendship and we
       are our ancestors without doubt our contradiction and there is no man who can change the
       descent nature of our forefathers unless his power extends beyond the Great Universal Creator
       Allah Himself. Thus states can not hear cases that are of an executive agreement between the
       President and a Foreign Country, thus Judgments are void because they were defective in
       language, because the court had no jurisdiction to issue the writ. The defendants lacked Subject
       matter and Personum Jurisdiction, The United States District Court has original jurisdiction per
         Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 10 of 19




Title 22 Chapter 2 Section 143 and codified under Title 28 Statute 1331 Constitutional law and
treaties, thus to separate the Moorish American Moslem Family that consist of a Mother
Mooring for 9 months and bearing a Child, The Fruit of the Great God Allah, the Union that no
man can divide and take away.
          Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 11 of 19



Statement of Facts

I AMC. Barnes Bey a '.\1oorish American Moslem preamble Citizen free ~ational Being of the
Constitution for the C nited States of America Republic and a Citizen of my '.\1oorish State of Islam
Moorish Divine and ~ational Movement of the Asiatic States of North America, Propia Persona Sui Juris
and I Proclaim these facts to be true and exact.

As a Governor Executive ruler, Ordained Divine Minister, Moorish Consul per Title 22 Chapter 2 Section
 143 General Jurisdiction in all Civil Cases, a '.\1oorish American Moslems Adept, I raise a claim under
Federal Free ~ational Constitutional that has been committed in the past and present by the defendants
mentioned in this claim in their official and personal capacity. Each defendant to further their compelling
interest functioned as a whole and orchestrated to violated my free national inalienable rights secured by
my Free National Constitution The Divine Constitution and bylaws, The Great Koran which consist of
the Holy Koran of the Moorish Science Temple of America aka The Grand Adviser and Moderator rules
and regulations and the Holy Koran of Mohammad, The IO 1 Statutes of Allah ( Questionnaire For
Moorish Children) which regulate our Society consisting of Religious and Secular Laws and Proclaims
that Our Authority is derived from Islam for '.\1oorish American '.\1oslems, our laws conform with the
Public Statutes at Large: Cnited States Constitution 1787, Articles of Association/ Declaration of
Independence 1774-1776, Articles of Confederation 1781, Treaty of Peace and Friend Ship 1786-87,
 1836. A clear violation of the 1st Amendment Establishment clause and Free Exercise Clause, The
Defendants are Refusing to recognize our ~ationality, rules and regulations of our Asiatic Islamic Nation
state that has been lawfully Chartered and proclaimed by virtue of form 10 I 05905 Our Authority and
Form 1099, In the County of Cook under the laws of Illinois Congress Jiurds Revised Statutes of 1887 re-
titled 805 ILCS R.C.A.

 WHERAS are under not under State Law, our law is the inspired word of Allah handed down to us by
our Prophet Nobel Drew Ali for the benefit of our Asiatic State of Islam. All Proceedings were held in the
wrong Jurisdiction. Freedom of exercise clause, The defendants have collectively collaborated and the
perpetual abrogation of afforded to My Children and Myself by My Free ~ational Constitution The
Divine Constitution and Bylaws Article 6 with us All Members must Proclaim their Nationality ( a lawful
Nationalization process (An Act of Congress)) to each member that proclaims their Nationality in our
Moorish Government Islamic State) a comity state of the several states which was made possible of the
Federal Constitution Article 4 Section 3 ( Through Special Legislation there exist in Pennsylvania as we
as California congressional legislation known as slip laws or American Ecclesiastical Laws Separation of
State and Religion). Thus the Defendants in this claim had no subject matter jurisdiction to act, because
my claims are to be heard by a Cnited States District Judge that has original jurisdiction in all civil cases
that deal with constitution law and Treaties, Article III Section 2 Between Citizens of Different states
Diversity of Citizenship (Christian Body Politic and Islamic Body Politic) and Article 6 Clause 1 Section
2 Supremacy Clause( Treaties )

  WHERSAS as Moorish Americans Moslems are Descendants of Moroccans and born in America our
~ationalization process by virtue of Article VI of our Divine Constitution and Bylaws "With Us" our
Allegiance has been restored by to our Sultanate Theocratic Government in Morocco thus by virtue of the
'.\1ost Holy Prophet we have been united back to ancestors who were party to the peace and friendship
treaty and we are our ancestors without doubt our contradiction and there is no man who can change the
descent nature of my forefathers unless his power extends beyond the Great Cniversal Creator Allah
Himself. Thus states cannot hear cases that are of an executive agreement between the President and a
Foreign Country, Thus Judgments are void because they were defective in language, because the court
had no jurisdiction to issue the writ. The defendants lacked Subject matter and Personum Jurisdiction,
                 Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 12 of 19
....

       The United States District Court has original jurisdiction per Title 22 Chapter 2 Section 143 and codified
       under Title 28 Statute 1331 Constitutional law and treaties, Thus the defendants nor a state a compel a
       free national being to submit to identifications that are against the laws of the constitution and the
       supreme laws of the land. The defendants on documents labelled social security cards, birth certificates
       and other tentacles that reach to other agencies causes the clamant irreparable harm, because it subjects
       claimant to loss of nationality and inalienable rights as a free national being and subjects claimant to
       special laws that are enacted to target a class of people that are subjected to such laws.

        WHEREAS claimants Holy and divine prophet Noble Drew Ali Instructed Us in our Rules and
       Regulations instructs us that we are not to use the application of the 14th and 15th amendment since the
       Constitutional Law that was enforced since 1774 declared all men equal and free and if all men are
       declared free and equal by the free national constitution to be free and equal since that Constitution has
       never been changed , there is no need for the application of the 14th and 15th for the salvation of our
       people. These instruments mentioned above are creatures of the Spurious Name in all Capital letters a
       fictitious entity connected to a domestic trust without the knowledge of the beneficiary, and holds the
       beneficiary accountable as trustee when a debt is to be collected appears to be the same as the birth name
       given by the mother.

       WHEREAS the defendants laws and codes Titled: Title 75 is unconstitutional for private citizens that are
       not engaging in business, but are merely using the private conveyance as an extension of one's body to
       realize the limits of the Federal Free ;>,;ational Constitution Life Liberty and the pursuit of happiness, this
       is expressed in our religious laws which state that Man cannot make Jaws that Allah Forbids nor Forbid
       laws that Allah Permits. The Freedom and liberty to travel freely either by walking or using an extension
       of man such as a bicycle, horse, wagon or automobile must be governed by ones moral compass to realize
       that man is bound to every living thing and if man harms or kills the meanest worm he shakes the throne
       of Allah and shake the sword oflife in its sheath.

       WHEREAS the Defendants title 75 abrogates the 1st Amendment of the Federal Free National
       Constitutional and my Divine Constitution and Bylaw of My Free National Government. Title 75
       requirement to register a private vehicle in the state is giving the state ownership of Private Property that
       belongs to An Asiatic State. This too is a violation of our rules and regulations of our Asiatic state, we are
       instructed "We, as a clean and pure nation descended from the inhabitants of Africa, do not desire to
       amalgamate or marry into the families of the pale skin nations of Europe. Neither serve the gods of their
       religion, because our forefathers are the true and divine founders of the first religious creed, for the
       redemption and salvation of mankind on earth." Article XLVIII Section: 6 Clause 1.

       WHEREAS our property is subjected to our law, contingent that we are using due care and not harming
       any one depriving someone else the ability to express their rights. The Claimants Free J\lational
       Government Allah is the Sovereign thus we have a theocratic Government and no law is above his law.

       "He Hath instituted laws for the governments of the world: He hath wonderfully varied them in all beings:
       and each, by his nature conformeth to His will." Article XXXV Section 10 Clause 1-2. ''This day I have
       perfected for you your religion and completed My favor upon you and have approved for you Islam as
       religion." Sura 5 Ayatt 3 The treaty of peace and friendship Article 20 and Article 21 included and not
       limited to the United States Constitution for the United States of America of federal legislation, Christian
       ]\;ations cannot make laws for Moslems and Moslems ;>,;ations and Public Statues at Large of the United
       States of America a part Moslem Nations cannot make laws for Christian nation also the Treaty of Tripoli
       article 11 the United states was not founded on the Christian Religion i.e. Christian ;>,;ation.
                              Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 13 of 19
.....
        Pro Se 2 (Rev 12/16) Complamt and Request for lnJunct1on



        VI.       Certification and Closing

                  Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
                  and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
                  unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
                  nonfrivolous argument for extending, modifying, or reversing existing law; (3) .the factual contentions have
                  evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
                  opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
                  requirements of Rule 11.

                  A.        For Parties Without an Attorney

                            I agree to provide the Clerk's Office with any changes to my address where case -related papers may be
                            served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                            in the dismissal of my case.


                            Date of signing:           April,,. 2019



                            Signature of Plaintiff                 ISi Noble Drew Ali Sheik Johns El, S Grand Governor Disciple in Trust

                            Printed Name of Plaintiff              Noble Drew Ali Sheik Johns El, S Grand Governor D1sc1ple in Trust



                  B.        For Attorneys

                            Date of signmg:


                            Signature of Attorney
                             Printed Name of Attorney
                             Bar Number
                            Name of Law Firm
                            Street Address
                            State and Zip Code
                            Telephone Number
                            E-mail Address




                                                                                                                                           Page 6 of 6
,   .          Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 14 of 19

                   DEFENDANT LIST

            1) SPONAGGLE, MARY MONGIOVI, DBA MARY MONGIOVI
        2

        3     SPONAUGLE IN HER OFFICIAL CAPACITY DISTRICT
        4
              MAGISTRATE 02-02-02 MANHIEM TOWNSIIIP LANCASTER
        5
              TOWNSHIP
        6

        7   2) SHIVERS, MARK, OBA MARK SHIVERS IN HIS OFFICIAL
        8
              CAPACITY OF YIANI-IIEM TOWNSHIP POLICE OFFICER
        9
              LANCASTER TOWNSHIP.
    10

    11      3) KNISELY, HOWARD F.DBA HOW ARD F KI\'ISEL YIN HIS OFFICIAL
    12
              CAPACITY AS BUSINESS ADMINISTRTOR OF TRIBUNIAL
    13
              COMMON PLEAS, PENNSYLVANIA, COUNTY OF LANCASTER.
    14

    15      4) STEDMAN W. CRAIG, DBA CRAIG W. STEDMAN IN HIS OFFICIAL
    16
              CAPACITY OF DISTRICT ATTORNEY OF LANCASTER COUNTY
    17
            5) BLAZIER CAITLIN, OBA CAITLIN BLAZIER IN HER OFFICIAL
    18

    19        CAPACITY OF DISTRICT ATTORNEY/ SOLICITOR OF LANCASTER
    20
              COUNTY.
    21
            6) BLANK, OBA BLANK IN OFFICIAL COMPACITY OF COURT
    22

    23        REPORTER OF LANCASTER COUNTY.
    24
            7) MOVELOOK, OBA MOVELOOK IN OFFICIAL CAPACITY AS CLERK
    25
              OF COURTS LANCASTER PENNSYLVANIA
    26

    27      8) MILLERS, DAVID, DBA DAVID MILLER IN HIS OFFICIAL
    28

    29

    30
.,,,               Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 15 of 19

                          DEFENDANT LIST

              CAPACITY OF DISTRICT MAGISTRATE 02-01-02 LANCASTER
        2

        3     COIDJTY.
       4
            9) WILSON, MARJ J OBA MARK J WILSON IN I IIS OFFICIAL
        5
              CAPACITY AS ADDMINISTRATIVE COLLECTION ENFORCEMENT
        6

        7         UNIT.
        8

        9
            10)           COLE, BRETT I OBA BRETT I. COLE IN HIS OFFICIAL
       IO

       11     CAPACITY AS DEPUTY CHIEF OFFICE OF SUPERVISION.
       12
            11)           MILLER-LANDON, TERI LANDON DEPUTY CHIEF OFFICE OF
       13
                  SDMINISTRA TION SERVICES.
       14

       15   12)           WAGNER, ANDY COLLECTION ENFORCEME~T UNIT ADCLT
       16
              PROBATION AND PAROLE SERVICES.
       17

       18

       19   13)           Steven J. Golightly IN HIS OFFICIAL CAPACITY Director, Los
   20
            14)        Angeles County CSSD dba STEVEN J. GOLIGHTLY 5500 S.
   21
              Eastern Ave. Commerce, CA 90040
   22

   23       15)           Department of Child Support Services P.O. Box 419064 Rancho
   24
              Cordova, CA 95741-9064
   25
            16)        Michael Wilkening as in HIS Official capacity as SECRETARY of
   26

   27       17)        the California Department of I lealth Care Services dba MICHAEL
   28

   29

   30
            Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 16 of 19

                   DEFENDANT LIST

           WILKENING P.O. Box 997413, MS 0000 Sacramento, CA 95899
 2

 3   18)           NAKISHA DICKE~S 545 Chestnut Ave #117 Long Beach, Ca 90802
 4
           600 COMMONWEALTH LOS ANGELES 90005
 5
     19)           SHERRI CARTER IN HER CAPACITY AS DEPUTY CLERK OF
 6

 7         SUPERIOR COURT OF CALIFORs"IA SOCTH DISTRICT DBA
 8
           SHERRI
 9
     20)           CARTER 275 Magnolia Ave Long Beach, Ca 9080
10

11                                    Defendants Added
12
     21)           XAVIER L. MOSLEY 7684 El Douro Dr., Sacramento, CA 95831
13
     22)           DARCI J. MCKEAN, ATTORNEY AT LAW, 75 Natoma St.,
14

15     Folsom, CA 95630
16
     23)           SCOTT L. TEDMON IN HIS OFFICIAL CAPACITY AS
17
       COMMISIO~ER OF SACRAME~TO COU~TY SUPERIOR COURT
18

19         DBA JUDGE SCOTT L. TEDMON
20
     24)           DAVID ELLIOTT 3830 Watt Ave Suite 8, Sacramento, CA CA
21
           95821
22

23   25)           UCSF BEl\ilOFF CHILDRE~'S HOSPITAL 1975 4th St., San
24
           Francisco CA 94158
25
     26)           Dr. GARY BEAN 4180 Park Blvd, Oakland, Alameda County CA
26

27         94602
28

29

30
             Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 17 of 19

                 DEFENDANT LIST

     27)         ~    CIN~AMON 4112 Pennsylvania Avenue, Fair Oaks,
 2

 3         Sacramento, CA 95628
 4
     28)         Pfuricsh Jaquelin dba JAQUELIN PFURICSH in her official capacity
 5

 6
       as Clerk of Courts Lancaster Pennsylvania, 50 North Duke Street Lancaster

 7         Pennsylvania.
 8
     29)         Parson Joshua G. dba JOSHUA G. PARSON COUNTY
 9

10     COMMISSIONER, 150 North Queen Seventh floor Suite 715 Street
11
       Lancaster Pennsylvania
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30
               Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 18 of 19

a
                                t;NITED ST ATES DISTRICT CO'CRT
 2

 3
                                                FOR THE

 4                             EASTER~ DISTRICT Of' PHILADELPHIA

 5

 6
                                                      Case ;',;o.: 5:18-cv-5655
 7
     ~OBLE DREW ALI, et al
 8
                         Plaintiff,                   RE: 15FL02801
 9

10   Vs
                                                                        ~~©~O~~~
11

12
     Xavier '.\fosley, et al

                       Defendant,
                                                                                  APR 1 8 2019
                                                                           _ _ _ _ _ _ __J
                                                                                                  u
                                                                                                  d
13

14
                       -------
15

16                                    Certificate of Service
             The undersigned claimant hereby certifies that on Apri11f O19 he personally caused to be
17   served the following a true and correct copy of the foregoing Removal to Federal Court Title 28
18
     1441- '1442 1443, 1446 Notice Writ Emergency Writ ofMangamus with Exhibits, Notice
     Emergency Injunction by mailing certified mail.?~(~              ~J ~dt<fl.              ~
19
     Clerk of Courts ED Pa
20
     James A Bryne U.S Courthouse
21
     Room 2609
     601 W. Market Street
22   Philadelphia. Pennsylvania 19106
                                             Isl Noble Drew Ali Sheik S. Johns El Grand
23                                               Governor Disciple in Trust
24
                                                 ;\'oble Drew Ali,
                                                  Moorish Science Temple ~o.16
25                                                P.O Box 8606
                                                  Lancaster, Pennsylvania, 17604
26                                                717 615 0942
27                                                 mstoa 16. pa.gov®gmail.com

28

29
                                                                                          PAGE 1 OF 1

30
Case 5:18-cv-05655-JFL Document 28 Filed 04/18/19 Page 19 of 19


                                                   $8 60  •
                                                                     04/17/19
                                                                     4144-061602-26


                                        PRIORITY MA!L 2-Day •



                                 EXPECTED DELIVERY DAV:   04/11/11


                                                                     JC019i
                                 SHIP
                                 TO:
                                   601 MARKET ST
                                   RM 2609
                                   PHILADELPHIA PA 19106-1732

                                USPS SIGNATURE TRACKING NUMBER


                                 1111111 1111 IU 11 II
